Citation Nr: 0502212	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  02-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
degenerative arthritis C4, 5, 6, and 7 with forward 
subluxation C4 on C4 and C7 on T1, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for deafness, partial, 
perception type, right, currently evaluated as 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the lumbar spine.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1952 to June 1954, 
and from July 1957 to October 1963.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran also sought 
service connection for post-traumatic stress disorder (PTSD) 
and a right leg disorder.  However, at the time of the 
veteran's hearing before the Board in November 2004, the 
veteran withdrew these claims from his appeal.  38 C.F.R. 
§ 20.204(b) (2004).  Therefore, the Board finds that these 
issues are no longer subjects for current appellate review.

The Board further notes that in a statement dated in May 
2000, although the veteran stated that he wanted to be 
"evaluated for traumatic arthritis in my left ankle," the 
veteran is not service connected for left ankle disability, 
and it is apparent that the veteran may have been seeking 
service connection for arthritis of the left ankle.  Since 
such a claim has not yet been adjudicated by the regional 
office (RO), it is referred to the RO for appropriate 
consideration.
The issues of entitlement to increased ratings for post-
traumatic degenerative arthritis C4, 5, 6, and 7 with forward 
subluxation C4 on C4 and C7 on T1, entitlement to a total 
disability rating based on individual unemployability, 
entitlement to service connection for a right knee disorder, 
and entitlement to service connection for DDD of the lumbar 
spine are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder 
was denied by an August 1990 Board decision.

2.  The evidence received since the Board decision of August 
1990 pertinent to the claim for service connection for a low 
back disorder bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran's bilateral pes planus is manifested by 
symptoms in an unexceptional disability picture that more 
nearly approximate moderate but not severe or pronounced 
acquired flatfoot.

4.  The veteran's deafness, partial, perception type, right, 
is manifested by symptoms in an unexceptional disability 
picture that are productive of level I hearing in the left 
ear and level VII hearing in the right ear.


CONCLUSIONS OF LAW

1.  The August 1990 Board decision which denied a claim for 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the 
August 1990 decision with respect to the claim for service 
connection for a low back disorder, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The schedular criteria for a rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5276 (2004).  

4.  The schedular criteria for a rating in excess of 10 
percent for deafness, partial, perception type, right, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not been in complete compliance 
with every aspect of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA), with respect to the veteran's claim for service 
connection for a low back disorder, the Board has determined 
that the evidence supports the reopening of the veteran's 
claim.  Consequently, any lack of notice and/or development 
under the VCAA cannot be considered prejudicial to the 
veteran at this time, especially in light of the Board's 
further decision to remand this issue for further development 
under the VCAA.

With respect to the claims for increased evaluations for 
bilateral pes planus and right-sided deafness, the Board 
finds that these claims have been sufficiently developed 
under the VCAA.  In this regard, the veteran has been advised 
of the evidence needed to substantiate these claims and the 
respective obligations of the VA and the veteran to obtain 
that evidence in correspondence dated in March and April 
2000, the rating action of February 2001, and April 2002 
statement of the case.  Quartucco v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
advised that it was his obligation to come forward with 
evidence indicating increased disability with respect to his 
service connected right-sided deafness and bilateral pes 
planus.  

While there may not be a notice that specifically requests 
that the appellant provide any evidence in his possession 
that pertains to these claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated by the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  All the VA 
requires is that the duty to notify under VCAA is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, with respect to the issues of entitlement 
to increased evaluations for pes planus and right-sided 
deafness, the veteran has been advised of the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records that are not in the record 
or sufficiently addressed by documents in the claims file.  
In addition, the veteran was afforded appropriate VA 
examinations in April 2000, and although the veteran 
testified to some worsening of his hearing, the Board finds, 
in the face of adequate examination, that the veteran's 
statements alone do not require further examination of his 
service-connected disabilities.  Cf. Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95.

Therefore, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.



I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Low Back 
Disorder, to include DDD of the Lumbar Spine

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.  

The Board notes that the standard for new and material 
evidence was amended in August 2001.  See 38 C.F.R. 
§ 3.156(a) (2004).  However, that amendment applies only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was 
received before that date (February 2000), the law in effect 
when the claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

Based on the grounds stated in the Board's decision of August 
1990, the Board finds that new and material evidence would 
consist of evidence addressing whether the veteran has a low 
back disorder that is related to the veteran's active 
service.  In this regard, additional evidence received since 
the last prior final denial in August 1990, includes 
additional VA examination records, written statements and 
testimony from the veteran, Social Security Administration 
(SSA) records, and most importantly, a private medical 
statement from Dr. R., dated in October 2000, in which Dr. R. 
refers to a number of the veteran's medical problems and 
opines that the veteran's "degenerative problems" were 
aggravated by military service because of the duties imposed 
on the veteran.  The Board finds that this medical opinion 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in combination with other evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the Board 
concludes that the claim for service connection for a low 
back disorder is reopened.


II.  Entitlement to an Evaluation in Excess of 10 percent for 
Bilateral Pes Planus

The history of this disability shows that service connection 
for bilateral pes planus was originally established by a 
December 1988 rating decision, which assigned a 10 percent 
rating, effective from September 1988 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).  

Thereafter, following the veteran's filing of a claim for 
increased rating in February 2000, the veteran was furnished 
with a VA podiatry examination in April 2000.  The veteran's 
complaints at this time included painful arches and ankles.  
Examination revealed mild hammertoes, good arches, 1/4 edema 
of the ankles, and no plantar callouses.  Neurological and 
muscle evaluation was indicated to essentially be within 
normal limits as to sensation and strength.  The assessment 
was edema most likely due to heart and age, history of 
degenerative joint disease (DJD) and walking with a cane 
secondary to back and knee, that the veteran's arches were 
not flat, and pain probably secondary to age and DJD.

At the veteran's hearing before the Board in November 2004, 
the veteran testified that he experienced pain because of his 
bilateral pes planus and that the pain was brought on by 
prolonged standing or walking (transcript (T.) at pp. 6-7).  
He also noted that his toes were beginning to point to the 
outside, which he characterized as a deformity (T. at p. 8).  
The veteran then indicated that at the time of his most 
recent examination, this condition was described as 
hammertoes (T. at p. 8).  The veteran further indicated that 
his ankles would swell with driving and that he had a big toe 
callous (T. at p. 16).  He would scrape off the callouses 
himself (T. at p. 16).  

The veteran's service-connected bilateral foot disability is 
currently evaluated under Diagnostic Code 5276 for acquired 
flatfoot.  38 C.F.R. § 4.71a (2004).  A rating of 20 percent 
is provided for unilateral flatfoot which is severe with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  A rating 
of 30 percent is provided for unilateral flatfoot which is 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A rating of 30 
percent is provided for severe bilateral flatfoot and a 50 
percent rating is provided for pronounced bilateral flatfoot.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

Under 38 C.F.R. § 4.71a, DC 5284 (2004), a moderate injury of 
the foot warrants a 10 percent evaluation; a moderately 
severe injury to the foot warrants a 20 percent evaluation; 
and a severe injury to the foot warrants a 30 percent 
evaluation.  Diagnostic Code 5284 also notes that a 40 
percent rating may be assigned where there is actual loss of 
use of the foot.

Other potentially applicable Diagnostic Codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5278 for acquired claw foot (pes 
cavus), and Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones.  The maximum rating for 
hammertoes is the currently assigned 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004).

A rating of 20 percent is also provided for moderately severe 
malunion or nonunion of tarsal or metatarsal bones.  38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2004).

The Board has given consideration as to whether a rating 
could be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2004), which provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating when marked limitation of the ankle is demonstrated.  
However, it is clear that service connection is not in effect 
for a disability of the ankle and thus that Code is not 
applicable to the facts of this case.

In the instant case, the veteran has complained of pain in 
both feet on prolonged use.  The veteran was granted service 
connection for his bilateral foot disability in 1988.  A 
single 10 percent evaluation was established at that time for 
moderate disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  The RO apparently assigned a 10 percent rating on the 
basis that the veteran's symptoms were manifestations of 
moderate disability.  The Board has considered the evidence 
of record, summarized above, and concludes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the veteran's bilateral 
pes planus.

As was noted above, the veteran's primary complaint is pain 
on functional use, and in April 2000, the examiner indicated 
that the veteran did not have flat feet, and noted ankle 
swelling, mild hammertoes, and no plantar callouses.  In 
summary, the above-noted evidence shows good foot function, 
without any significant limitation of motion of the feet, 
callus formation, or significant foot deformity.  Such 
findings do not warrant the assignment of a 20 percent or 
higher evaluation based on severe or pronounced bilateral or 
unilateral acquired flatfoot.  Diagnostic Code 5276.  

Having determined that the veteran's bilateral foot 
disability does not warrant an increased rating under 
Diagnostic Code 5276, the Board has also considered the 
application of Diagnostic Code 5284 for injuries to the foot.  
However, the Board finds that such limited objective evidence 
of disability is not reflective of the type of symptoms 
required for a higher rating for moderate, moderately severe 
or severe foot disability under Diagnostic Code 5284, whether 
considered unilaterally or bilaterally.  Once again, the 
Board observes that the primary manifestation of the 
veteran's disability is pain on functional use, and that this 
symptom has already been squarely contemplated under 
Diagnostic Code 5276, which considers pain on manipulation 
and use of the feet.  Since such pain has been specifically 
designated to correspond to a 10 percent rating under 
Diagnostic Code 5276, the Board finds that it cannot 
singularly form the basis for a finding of moderately severe 
disability and a 20 percent rating under Diagnostic Code 
5284.  In addition, while the Board has also considered the 
possibility of separate 10 percent ratings for moderate 
disability with respect to each foot, it finds that it is 
precluded from doing so again based on the clear assumption 
of such bilateral symptomatology by Diagnostic Code 5276, and 
the lack of objective evidence to warrant a moderate level of 
disability under Diagnostic Code 5284 as to each foot.

The Board has also considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other Diagnostic Codes cited above.  
However, in view of the clinical data which reflects no 
evidence of deformity other than mild hammertoes, a lack of 
significant limitation of motion of the foot, and no malunion 
or nonunion of tarsal or metatarsal bones, there is no basis 
for a rating in excess of 10 percent under any of these 
Diagnostic Codes.

The record reflects the veteran's complaints of recurrent 
pain with prolonged standing or walking, etc.  The Board does 
not doubt in the least that the service-connected disability 
produces pain.  However, for purposes of evaluating the 
service-connected disorder the subjective descriptions must 
be reviewed in light of the objective findings.  The Board 
must further point out that the schedular criteria are based 
on average impairment of earning capacity, not the level of 
impairment the service-connected disability produces in a 
particular occupation or line of occupations, such as those 
that demand prolonged standing without an opportunity to sit 
down.  Thus, the Board finds that these functional 
limitations do not place the evidence at or near a balance as 
to whether the appellant would be more than moderately 
impaired in an average occupation under Diagnostic Code 5276.  
Clearly there is also no evidence of pronounced flat feet 
that would be demonstrated by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating, especially when the 
applicable diagnostic criteria under Diagnostic Code 5276 
specifically contemplate pain on use of the feet, whether 
bilateral or unilateral, and there are few, if any, objective 
manifestations of disability.  Indeed, the effects of 
functional loss due to pain are the foundations of the 
currently assigned rating.  DeLuca v. Brown, 8 Vet. App. 205 
(1995).  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  It has also 
been held that where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As the 
diagnostic code under which the instant disability is rated, 
Diagnostic Code 5276, is not predicated on limited range of 
motion, the current case law would apparently support the 
conclusion that §§ 4.40 and 4.45 are not even applicable.

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated by the 
medical evidence of record.  The Board also concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2004).


III.  Entitlement to an Evaluation in Excess of 10 percent 
for Deafness, Partial, Perception Type, Right

The history of this disability shows that service connection 
was established by a March 1975 rating decision.  A 
noncompensable rating was assigned, effective from November 
1974.

Thereafter, while a July 1997 rating decision increased the 
rating for this disability to 10 percent by considering loss 
of hearing in both ears, effective from November 1996, the 
February 2001 rating action properly noted that since the 
left ear was not service connected, a Roman numeral I would 
be assigned for that ear, and that when that value was 
considered together with the veteran's service-connected 
right ear hearing loss, an increased rating was not 
appropriate.  

On the authorized audiological evaluation in April 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
90
90
LEFT
50
35
65
65
60

Speech audiometry revealed recognition ability of 62 percent 
in the right ear and of 84 in the left.  The pure tone 
threshold average in the right ear was 81 decibels and in the 
left ear, 56, and the diagnosis was a moderately severe to 
severe sensorineural hearing loss through 2000 Hertz and a 
severe to profound high frequency mixed hearing loss on the 
right, and a mild to moderately severe sensorineural hearing 
loss on the left.

At the veteran's hearing before the Board in November 2004, 
the veteran stated that he could hardly hear anything without 
his hearing aids, and that his hearing had gotten worse over 
the years (T. at p. 18).  

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  

Pursuant to 38 C.F.R. § 4.85(f) (2004), if impaired hearing 
is service connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383 of this chapter.

Under 38 C.F.R. § 4.86(a) (2004), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Board has reviewed the record and notes that the VA 
audiological examination results from April 2000 indicate 
that right ear hearing loss is currently manifested at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz by an average 
pure tone threshold of 81 and recognition score of 62 
percent.  When these scores are applied to Table VI, Numeric 
Designation of Hearing Impairment Based on Pure Tone 
Threshold Average and Speech Discrimination, the numeric 
designation for the right ear is VII and the nonservice-
connected left ear is assigned a I.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
bilateral hearing loss is actually determined to be 
noncompensable.  38 C.F.R. § 4.85.  The Board further notes 
that the highest rating available when one ear is nonservice-
connected under Table VII is the currently assigned rating of 
10 percent.

The Board has reviewed the provisions of 38 C.F.R. § 4.86(a) 
with respect to the veteran's claim and finds that it is not 
for application because the veteran's pure tone thresholds in 
each ear were not 55 or more at each of the specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 
4.86(b) is also unavailable since the veteran did not exhibit 
both a pure tone threshold of 30 or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.
While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a schedular evaluation in 
excess of 10 for deafness, partial, perception type, right, 
is not established.

In so concluding, the Board notes that the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board also cannot conclude that the disability 
picture as to the veteran's right-sided hearing loss is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria. 38 C.F.R. 
§ 3.321(b) (2004).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
also not warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder, to include a 
claim for service connection for DDD of the lumbar spine, is 
reopened.  To this extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.

Entitlement to a rating in excess of 10 percent for deafness, 
partial, perception type, right, is denied.




REMAND

Now that the claim for service connection for a low back 
disorder is reopened, the Board finds that further procedural 
and/or evidentiary development is required with respect to 
this claim, the issue of entitlement to service connection 
for a right knee disorder, and the issue of entitlement to an 
increased rating for post-traumatic degenerative arthritis 
C4, 5, 6, and 7 with forward subluxation C4 on C4 and C7 on 
T1.  In light of the fact that the ultimate disposition of 
these claims may effect the veteran's entitlement to a total 
disability rating based on individual unemployability, the 
disposition of that issue will be held in abeyance pending 
the outcome of the action requested below.  


I.  Entitlement to Service Connection for a Low Back 
Disorder, to include DDD of the Lumbar Spine

Having determined that the opinion of Dr. R. is sufficient to 
reopen the claim for service connection for a low back 
disorder, in light of in-service complaints and treatment for 
low back pain, the existence of current low back disability, 
and Dr. R.'s opinion, the Board finds that the veteran should 
be afforded a VA orthopedic examination to obtain an opinion 
as to whether it is at least as likely as not that any 
current low back disability, including DDD and DJD, is the 
result of a disease or injury to the low back incurred in 
active service.


II.  Entitlement to Service Connection for a Right Knee 
Disorder

With respect to this claim, there is no evidence of any 
complaint or treatment of a right knee problem in service.  
However, there is evidence of a current right knee disability 
and the veteran has recently asserted that he twisted his 
knee to avoid enemy fire in the process of getting ammunition 
during combat conditions in Korea, thereby prompting the 
possible application of 38 U.S.C.A. § 1154(b).  (T. at p. 
12).  Section 1154(b), although not establishing service 
connection for a particular disability of a combat veteran, 
aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
combat.  See Caluza v. Brown, 7 Vet. App. 498, 508 (1995); 
see Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected" but "considerably lightens[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"); see also VAOPGCPREC 12-99 (October 18, 1999).  In 
addition, the veteran has submitted a statement, dated in 
October 2000, from Dr. R. who stated that the veteran had 
severe osteoarthritis of the right knee requiring knee 
replacement and who expressed the belief that the veteran's 
"degenerative problems were aggravated by his military 
service because of the duties imposed on him".  Based on 
this evidence, the Board concludes that remand is required 
for the RO to consider the possible application of section 
1154(b) and that veteran should be provided with a VA medical 
examination regarding his right knee.  38 C.F.R. 
§ 3.159(c)(4).


III.  Entitlement to an Evaluation in Excess of 40 percent 
for Post-Traumatic Degenerative Arthritis C4, 5, 6, and 7 
with Forward Subluxation C4 on C4 and C7 on T1

Finally, with respect to the veteran's service-connected 
cervical spine disorder, the Board notes that the RO has 
concluded that the veteran's cervical spine ankylosis is not 
entitled to a higher evaluation (with which the Board 
preliminarily agrees, especially based on the fact that the 
veteran apparently does not have ankylosis of the entire 
cervical spine), without considering entitlement to an 
increased rating based on the amendments to the criteria for 
spine disabilities, effective since August 2002.  
(Regulations were promulgated in both September 2002 and 
2003, and two notes were added effective September 2003 by 69 
Fed. Reg. 32449 (June 10, 2004).  In addition, the record 
reflects that the veteran has not been provided with an 
examination for rating purposes since the effective date of 
these new rating criteria, and the proper criteria for rating 
the cervical spine must be used for the appropriate time 
periods in this case.
Therefore, the Board finds that the veteran should be 
afforded a new VA examination that will allow the veteran to 
be rated in accordance with the new criteria.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA orthopedic examination to 
determine the nature of any current right 
knee disorder.  Based on review of the 
evidence pertaining to the right knee, 
including the veteran's claim that he 
twisted his right knee in service and 
including the service medical records 
which reflect an absence of any 
complaints or findings of a right knee 
injury or disorder and the October 2000 
statement from a private physician, F. T. 
R., M.D., that the veteran's 
"degenerative problems were aggravated 
by his military service because of the 
duties imposed on him", the examiner 
should provide an opinion as to whether 
it is at least as likely that a current 
right knee disorder is the result of a 
twisting injury in service in the 1950s 
as it is the result of some other factor 
or factors.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.).  

2.  The veteran should be afforded an 
appropriate VA orthopedic examination to 
determine the nature and etiology of any 
low back disorder, and the severity of 
his service-connected post-traumatic 
degenerative arthritis C4, 5, 6, and 7 
with forward subluxation C4 on C4 and C7 
on T1.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
low back disability, including DDD and 
DJD, is the result of an injury or 
disease of the low back incurred in 
active service as it is to some other 
factor or factor.  

3.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  In readjudicating 
the claim for service connection for a 
low back disorder, the RO should also 
consider whether arthritis of the low 
back manifested itself to a degree of 10 
percent or more in a period of one year 
following the veteran's discharge from 
service in October 1963 - that is, the RO 
should consider service connection on a 
presumptive basis under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In 
adjudicating the claim for service 
connection for a right knee disability, 
the RO should consider, based on review 
of the veteran's service personnel 
records, whether he "engaged in combat 
with the enemy" for the purpose of 
applying section 1154(b) to his 
contentions that he sustained a twisting 
injury to his right knee in the process 
of obtaining ammunition while his unit 
(Battery B of the 780th Field Artillery 
(FA) Battalion (Bn)) was taking on enemy 
fire in Korea.  (Board Hrg. Tr. at 12).  
See VAOPGCPREC 12-99 (October 18, 1999).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


